Citation Nr: 1746127	
Decision Date: 10/17/17    Archive Date: 10/31/17

DOCKET NO.  16-17 739	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Whether new and material evidence has been received sufficient to reopen a claim for entitlement to service connection for allergies, including as due to penicillin.

2.  Whether new and material evidence has been received sufficient to reopen a claim for an earlier effective date prior to April 12, 2006, for the assignment of a 30 percent rating for pseudofilliculitits barbae (PFB).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Parrish, Associate Counsel


INTRODUCTION

The Veteran had active service from November 1974 to September 1975.

These matters come before the Board of Veterans' Appeals (Board) on appeal from September 2014 and March 2015 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

In his April 2016 VA Form 9 Substantive Appeal, the Veteran requested to appear at a Travel Board hearing before a member of the Board.  In April, May, and August 2016 written correspondence, however, the Veteran clarified that he did not want a Board hearing.  The Board considers the hearing request withdrawn at this time.  See 38 C.F.R. § 20.704 (e).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACTS

1.  In a November 2010 decision, the Board denied entitlement to service connection for allergies, including as due to penicillin.

2.  Evidence received since the November 2010 Board decision is either duplicative or cumulative and is not so significant that it must be considered in order to fairly decide the merits of the claim for allergies, including as due to penicillin.

3.  In a November 2010 decision, the Board denied an earlier effective date prior to April 12, 2006, for the assignment of a 30 percent rating for PFB.

4.  Evidence received since the November 2010 Board decision is either duplicative or cumulative and is not so significant that it must be considered in order to fairly decide the merits of the claim for an earlier effective date prior to April 12, 2006, for the assignment of a 30 percent rating for PFB.


CONCLUSIONS OF LAW

1.  The November 2010 Board decision denying the Veteran's claim for service connection for allergies, including as due to penicillin, and for an earlier effective date prior to April 12, 2006, for the assignment of a 30 percent rating for PFB is final.  38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. § 20.1100 (2016).  

2.  Evidence received since the November 2010 denial is not new and material; hence, the criteria for reopening the claim for service connection for allergies, including as due to penicillin, have not been met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).

3.  Evidence received since the November 2010 denial is not new and material; hence, the criteria for reopening the claim for an earlier effective date prior to April 12, 2006, for the assignment of a 30 percent rating for PFB, have not been met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Pursuant to the Veterans Claims Assistance Act (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014);  38 C.F.R. §§ 3.102, 3.156(a), 3.159 (2016).

Neither the Veteran nor his representative have raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board.");  Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

New and Material Evidence

In November 2010 the Board denied entitlement to service connection for allergies, including to as due to penicillin, on the basis that that the preponderance of the evidence was against finding the Veteran was given penicillin during service.  The Board also denied entitlement to an effective date earlier than April 12, 2006, for a 30 percent evaluation for the Veteran's service connected PFB, on the basis that there was no evidence of record which could be reasonably interpreted as reflecting an intent to file a claim of entitlement to an increased rating for PFB prior to April 12, 2006.  In November 2010 the Veteran sought reconsideration of the Board's November 2010 decision.  Unless the Chairman orders reconsideration, or one of the other exceptions to finality apply, all Board decisions are final on the date stamped on the face of the decision and are not subject to revision on the same factual basis.  In January 2011 the Veteran's motion for reconsideration was denied.  Therefore, the November 2010 Board decision is final based on the evidence then of record.  38 U.S.C.A. § 7104  (West 2014); 38 C.F.R. § 20.1100  (2016). 
 
In a March 2013 statement, the Veteran sought to reopen his claim for service connection for allergies, including as due to penicillin.  A September 2014 rating decision denied his petition to reopen his claim.  In a December 2014 statement the Veteran sought to reopen his claim for service connection for allergies, including as due to penicillin, and for an earlier effective date of April 12, 2006, for the 30 percent evaluation of his PFB.  VA may reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of a Veteran.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2016); Hodge v. West, 155 F. 3d 1356 (Fed. Cir. 1998).  A March 2015 rating decision denied the Veteran's petition to reopen his claim for service connection for allergies, including as due to penicillin, and for an effective date earlier than April 12, 2006, for an increased evaluation of his PFB.  

The Board must consider the question of whether new and material evidence has been received because it goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  If the Board finds that no new and material evidence has been offered, that is where the analysis must end. Butler v. Brown, 9 Vet. App. 167 (1996).

New evidence is evidence not previously submitted to agency decision makers.  Material evidence is evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2016).

In determining whether new and material evidence has been received, VA must initially decide whether evidence associated with the claims file since the prior final denial is new.  That analysis is undertaken by comparing newly received evidence with the evidence previously of record.  After evidence is determined to be new, the next question is whether it is material.

The Board must review all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  Evans v. Brown, 9 Vet. App. 273 (1996).  For purposes of determining whether new evidence is material, the credibility of the new evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  New and material evidence is not required as to each previously unproven element of a claim.  Shade v. Shinseki, 24 Vet. App. 110 (2010).

The Board notes that its task is to first decide whether new and material evidence has been received, as opposed to whether or not the evidence actually substantiates the Veteran's claim.  Pertinent evidence added to the record since the November 2010 Board decision includes statements and letters from the Veteran regarding his allergies and his PFB, VA medical records, and duplicate copies of correspondence, the Veteran's STRs and prior treatment for his allergies and PFB.  

In December 2014, the Veteran submitted a statement which indicated his branch of service was erroneously listed on documents contained in his claims file and that the requirement that he shave while in-service caused his PFB.  The Veteran stated that he received an honorable medical discharge from service in 1975 and stated that the effective date of his increased rating should be the date of his original claim.

Additional statements submitted in December 2014 indicated the Veteran had treatment at a VA medical center (VAMC) in 2014 for cysts he associated with an allergy to penicillin.  The Veteran also stated that he had undergone many surgeries to remove cysts since his discharge and that the cysts were, to his knowledge, a direct result of penicillin shots he received in service.  

In an April 2015 Notice of Disagreement, the Veteran stated that he was diagnosed with PFB in June 1975 and was recommended for discharge due to PFB in June 1975.  He stated he was granted service connection in December 1976 for PFB and that his initial rating should have been 30 percent.  He also stated that his was treated for venereal warts and cysts in 1975 while in-service and that he had numerous surgeries to remove cysts because of his allergies.  He asserted that he was treated with penicillin while in service and that he was told by by military staff while in service that the warts and cysts were the result of allergies to the penicillin.

In his April 2016 VA Form 9 Substantive Appeal, the Veteran stated that consideration was not given to his in-service treatment records and medical records prior to 2006 regarding his treatment for PFB.  He also asserted that VA erred when it ruled that there was no evidence to support service connection for allergies to penicillin.

VA medical center (VAMC) records are from 2014 to 2016 and indicate that the Veteran did receive treatment for a cyst removal in 2016, but that no diagnosis regarding his cysts was made and that he did not receive treatment for PFB.

The Board notes that the regulation does not require new and material evidence as to each previously unproven element of a claim, merely that there is a reasonable possibility of an allowance of the claim.  38 C.F.R. § 3.156(a) (2012); Shade v. Shinseki, 24 Vet. App. 110 (2010).  However, the Board finds that none of the evidence obtained and made a part of the record since the Board's November 2010 decision establishes that the Veteran was given penicillin during service, or that his cysts are related to such administration, or that indicated that the increased evaluation of his PFB was factually ascertainable within a year of the claim or that there was evidence of an intent to file a claim of entitlement to an increased rating for PFB prior to April 12, 2006.  Rather, all of the newly submitted evidence of record, including the Veteran's own statements, is duplicative of evidence or statements submitted previously.  Thus, this evidence is cumulative of statements and medical evidence submitted previously.  While the VAMC records are new, they are not material as there is no information contained in them that penicillin was administered to the Veteran while in-service or that the Veteran is suffering from residuals of penicillin allergy.  The Board finds, then, that the new evidence associated with the claims file since the Board's November 2010 decision does not relate to any unproven element of the previously denied claims.  

Accordingly, the Board finds that new and material evidence has not been submitted and the claim for service connection of allergies, including as due to penicillin, and for an earlier effective date prior to April 12, 2006, for the assignment of a 30 percent rating for PFB, are not reopened.  Annoni v. Brown, 5 Vet. App. 463 (1993).





ORDER

As new and material evidence has not been received, the request to reopen the claim for service connection of allergies, including as due to penicillin, is denied.

As new and material evidence has not been received, the request to reopen the claim for an earlier effective date prior to April 12, 2006, for the assignment of a 30 percent rating for PFB is denied.




____________________________________________
Lesley A. Rein
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


